Citation Nr: 1727388	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-33 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD) with insomnia, anxiety and adjustment disorder.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from February 2008 to April 2011.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction was transferred to the RO in Houston, Texas.  

The Veteran presented testimony before the undersigned Veterans Law Judge during a November 2016 travel board hearing at the Regional Office in Winston-Salem, North Carolina.  A transcript of that proceeding is located in the electronic claims folder.  

This case was processed using the Veterans' Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (2016).


FINDING OF FACT

Entitlement to service connection for PTSD was granted in a January 2017 rating decision, and there is no longer a case or controversy as to this issue.  


CONCLUSION OF LAW

The Board lacks jurisdiction over the issue of entitlement to service connection for PTSD because that issue has been granted and rendered moot.  38 U.S.C.A. 
§§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.

In January 2017, the RO granted entitlement to service connection for PTSD, and assigned a 50 percent rating effective April 26, 2011, the date of the claim.  Accordingly, entitlement to service connection for PTSD has already been established.  As such, there no longer remains any allegation of fact or law for appellate consideration regarding the issue on appeal, and this appeal is rendered moot.  38 U.S.C.A. § 7105.  The appeal is therefore dismissed.  


ORDER

The issue of entitlement to service connection for PTSD is moot, and the issue is dismissed for lack of jurisdiction.  




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


